Citation Nr: 1424156	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  12-10 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk
INTRODUCTION

The Veteran served on active duty from September 1955 to August 1959 and November 1990 to May 1991.  He also had service with the National Guard, the dates of which have not yet been verified.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, denied the above claimed benefits.

The Veteran provided testimony at a videoconference hearing before the undersigned Acting Veterans Law Judge in April 2014.  A transcript is of record.  

In April 2014, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.1304 (2013).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated by inactive duty training (INACDUTRA).  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Under 38 U.S.C.A. 
§ 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  Id.  

The Veteran's active duty service from September 1955 to August 1959 and from November 1990 to May 1991 has been verified.  However, he reported during the Board hearing that he had additional service from 1977 to 1998; although there are some service treatment records from the National Guard service during this period, the dates and type of this service has not been verified.  As the Veteran has reported acoustic trauma during National Guard and/or Reserve service, which may have occurred during ACDUTRA or INACDUTRA, all periods of the Veteran's service must be verified and all treatment and personnel records must be obtained and associated with the claims file in accordance with 38 C.F.R. § 3.159 (2013).  

In addition, the Veteran submitted a statement from his daughter, which identified treatment from two different physicians at a private clinic.  Records of such treatment are not of record and VA has a duty to obtain them if they are available.  
38 U.S.C.A. § 5103A(b) (West 2002).  Efforts to obtain these records should be conducted following the procedures under 38 C.F.R. § 3.159 (2013).

The Veteran has reported that he began receiving VA treatment in 2004.  VA treatment records from October 2004 through August 2007 are of record.  VA must attempt to obtain any outstanding and relevant VA treatment records, including those documenting treatment prior to October 2004 and since August 2007.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, the Veteran attended a VA examination in June 2009.  However, the examiner did not provide a rationale for the opinions stated in the examination report.  Therefore, once all outstanding and available records have been obtained and the Veteran's service has been verified, a new VA examination and opinion must be obtained.  To this end, the Board notes that in addition to the reported acoustic trauma, the Veteran also experienced several episodes of ear infection during service.  This must be considered in addition to the acoustic trauma as a possible etiology of the Veteran's current hearing loss and tinnitus.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Verify all periods of the Veteran's service, including all periods of active service, ACDUTRA, and INACDUTRA, and obtain any outstanding service treatment and personnel records.

2.  Obtain all outstanding VA medical records, including those created before October 2004 and since August 2007, and associate them with the paper or virtual claims file.  

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

3.  Once all outstanding and available evidence has been obtained and associated with the record, provide the Veteran with a VA audiology examination with a qualified examiner to determine whether any current hearing loss and tinnitus disability is related to service.  

The claims folder, including this remand and any relevant records contained in the virtual systems, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current hearing loss and tinnitus disability had onset in service or is otherwise related to a disease or injury in service, including the claimed acoustic trauma and recurrent ear infections.  

The examiner must provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

5.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

